Opinion by
Will-son, J.
§ 752. Appeal bond from justice's court; misdescription of judgment in. On September 27, 1884, Rains recovered judgment against appellant in justice’s court, from which appellant appealed to the county court, and gave an appeal bond in which the judgment was described as one rendered November 27, 1884. On motion of appellee the appeal was dismissed because of this misdescription. Held: It was not necessary to state the date of the judgment, as it was otherwise sufficiently described to identify it, but it having been stated, and stated incorrectly, the judgment was misdescribed, and such misdescription cannot be considered a mere clerical mistake, and could not be amended or cured by giving a new bond. [W. & W. Con. Rep. §§ 383, 491, 492, 811; ante, § 402.]
Affirmed.